UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52578 RIDGEWOOD ENERGY T FUND, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-0141421 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ 07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of July 26, 2011 the Fund had 971.6054 shares of LLC Membership Interest outstanding. Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of June 30, 2011 and December 31, 2010 1 Unaudited Condensed Statements of Operations for the three and six months ended June 30, 2011 and 2010 2 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2011 and 2010 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RIDGEWOOD ENERGY T FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities - Production receivable Receivable from sale of oil and gas properties - Other current assets Total current assets Salvage fund Oil and gas properties: Advances to operators for working interests and expenditures - Unproved properties Proved properties Less:accumulated depletion and amortization ) ) Total oil and gas properties, net Total assets $ $ LIABILITIES AND MEMBERS' CAPITAL Current liabilities: Due to operators $ $ Accrued expenses 53 52 Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 9) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (1,000 shares authorized; 971.6054 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY T FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended June 30, Six months ended June 30, Revenue Oil and gas revenue $ Expenses Depletion and amortization Dry-hole costs - ) Management fees to affiliate (Note 7) Operating expenses General and administrative expenses 97 92 Total expenses Income (loss) from operations 4 ) ) Other (loss) income ) ) ) 60 Net (loss) income $ ) $ ) $ $ ) Manager Interest Net income $ Shareholder Interest Net loss $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY T FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Six months ended June 30, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion and amortization Dry-hole costs ) Derivative instrument loss (income) ) Derivative instrument settlements 81 27 Changes in assets and liabilities: Decrease (increase) in production receivable ) (Increase) decrease in other current assets ) 1 Increase in due to operators - 39 Increase in accrued expenses 1 43 Net cash provided by operating activities Cash flows from investing activities Payments to operators for working interests and expenditures - ) Capital expenditures for oil and gas properties ) ) Proceeds from sale of oil and gas properties - Proceeds from held-to-maturity investments - Investments in marketable securities - ) Interest reinvested in salvage fund ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Distributions ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Advances used for capital expenditures in oil and gas properties reclassified to proved properties $ $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Table of Contents RIDGEWOOD ENERGY T FUND, LLC NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1.Organization and Purpose The Ridgewood Energy T Fund, LLC (the “Fund”), a Delaware limited liability company, was formed on April 12, 2006 and operates pursuant to a limited liability company agreement (the “LLC Agreement”) dated as of June 15, 2006 by and among Ridgewood Energy Corporation (the “Manager”) and the shareholders of the Fund.The Fund was organized to acquire interests in oil and gas properties located in the United States offshore waters of Texas, Louisiana, and Alabama in the Gulf of Mexico. The Manager has direct and exclusive control over the management of the Fund’s operations.With respect to project investments, the Manager locates potential projects, conducts due diligence, and negotiates and completes the transactions in which the investments are made.The Manager performs, or arranges for the performance of, the management, advisory and administrative services required for Fund operations.Such services include, without limitation, the administration of shareholder accounts, shareholder relations and the preparation, review and dissemination of tax and other financial information.In addition, the Manager provides office space, equipment and facilities and other services necessary for Fund operations.The Manager also engages and manages the contractual relations with unaffiliated custodians, depositories, accountants, attorneys, broker-dealers, corporate fiduciaries, insurers, banks and others as required. See Notes 2, 7 and 9. 2.Summary of Significant Accounting Policies Basis of Presentation These unaudited interim condensed financial statements have been prepared by the Fund’s management in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and in the opinion of management, contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Fund’s financial position, results of operations and cash flows for the periods presented.Certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted in these unaudited interim condensed financial statements.The results of operations, financial position, and cash flows for the periods presented herein are not necessarily indicative of future financial results.These unaudited interim condensed financial statements should be read in conjunction with the Fund’s December 31, 2010 financial statements and notes thereto included in the Fund’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Use of Estimates The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expense during the reporting period.On an ongoing basis, the Manager reviews its estimates, including those related to the fair value of financial instruments, property balances, determination of proved reserves, impairments and asset retirement obligations. Actual results may differ from those estimates. Cash and Cash Equivalents All highly liquid investments with maturities, when purchased, of three months or less, are considered cash and cash equivalents.At times, deposits may be in excess of federally insured limits, which, for interest bearing deposits, are $250 thousand per insured financial institution.Additionally, non-interest bearing deposits are fully insured through December 31, 2012, after which they will be included within the $250 thousand limit.At June 30, 2011, the Fund’s bank balances exceeded federally insured limits by $6.2 million, of which $6.1 million was invested in money market accounts that invest solely in U.S. Treasury bills and notes. 4 Table of Contents Investments in Marketable Securities At times, the Fund may invest in U.S. Treasury bills and notes.These investments are considered short-term when their maturities are one year or less, and long-term when their maturities are greater than one year.The Fund had no short-term investments at June 30, 2011. For all investments, interest income is accrued as earned and amortization of premium or discount, if any, is included in interest income. Salvage Fund The Fund deposits in a separate interest-bearing account, or salvage fund, money to provide for the dismantling and removal of production platforms and facilities and plugging and abandoning its wells at the end of their useful lives, in accordance with applicable federal and state laws and regulations.At June 30, 2011, the Fund had investments in U.S. Treasury securities within its salvage fund that are classified as held-to-maturity of $1.0 million, which mature in December 2012.Held-to-maturity investments are those securities that the Fund has the ability and intent to hold until maturity, and are recorded at cost plus accrued income, adjusted for the amortization of premiums and discounts, which approximates fair value.Interest earned on the account will become part of the salvage fund.There are no restrictions on withdrawals from the salvage fund. Oil and Gas Properties The Fund invests in oil and gas properties, which are operated by unaffiliated entities that are responsible for drilling, administering and producing activities pursuant to the terms of the applicable operating agreements with working interest owners.The Fund’s portion of exploration, drilling, operating and capital equipment expenditures is billed by operators. The successful efforts method of accounting for oil and gas producing activities is followed.Acquisition costs are capitalized when incurred.Other oil and gas exploration costs, excluding the costs of drilling exploratory wells, are charged to expense as incurred.The costs of drilling exploratory wells are capitalized pending the determination of whether the wells have discovered proved commercial reserves.If proved commercial reserves have not been found, exploratory drilling costs are expensed as dry-hole costs.Costs to develop proved reserves, including the costs of all development wells and related facilities and equipment used in the production of oil and gas, are capitalized.Expenditures for ongoing repairs and maintenance of producing properties are expensed as incurred. Upon the sale or retirement of a proved property, the cost and related accumulated depletion and amortization will be eliminated from the property accounts, and the resultant gain or loss is recognized. Upon the sale or retirement of an unproved property, gain or loss on the sale is recognized. Capitalized acquisition costs of producing oil and gas properties are depleted by the units-of-production method. At June 30, 2011 and December 31, 2010, amounts recorded in due to operators totaling $0.3 million and $39 thousand, respectively, related to capital expenditures for oil and gas properties. Advances to Operators for Working Interests and Expenditures The Fund’s acquisition of a working interest in a well or a project requires it to make a payment to the seller for the Fund’s rights, title and interest.The Fund may be required to advance its share of estimated cash expenditures for the succeeding month’s operation.The Fund accounts for such payments as advances to operators for working interests and expenditures.As drilling costs are incurred, the advances are reclassified to unproved or proved properties. Asset Retirement Obligations For oil and gas properties, there are obligations to perform removal and remediation activities when the properties are retired.When a project reaches drilling depth and is determined to be either proved or dry, an asset retirement obligation is incurred.Plug and abandonment costs associated with unsuccessful projects are expensed as dry-hole costs.As indicated above, the Fund maintains a salvage fund to provide for the funding of future asset retirement obligations. 5 Table of Contents Syndication Costs Syndication costs are direct costs incurred by the Fund in connection with the offering of the Fund’s shares, including professional fees, selling expenses and administrative costs payable to the Manager, an affiliate of the Manager and unaffiliated broker-dealers, which are reflected on the Fund’s balance sheet as a reduction of shareholders’ capital. Revenue Recognition and Imbalances Oil and gas revenues are recognized when oil and gas is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectibility of the revenue is probable.The Fund uses the sales method of accounting for gas production imbalances.The volumes of gas sold may differ from the volumes to which the Fund is entitled based on its interests in the properties.These differences create imbalances that are recognized as a liability only when the properties’ estimated remaining reserves net to the Fund will not be sufficient to enable the underproduced owner to recoup its entitled share through production.The Fund’s recorded liability, if any, would be reflected in other liabilities.No receivables are recorded for those wells where the Fund has taken less than its share of production. Derivative Instruments The Fund may periodically utilize derivative instruments to manage the price risk attributable to its oil and gas production.Derivative instruments are carried on the balance sheet at fair value and recorded as either an asset or liability.Changes in the fair value of the derivatives are recorded currently in earnings unless specific hedge accounting criteria are met. At this time, the Fund has elected not to use hedge accounting for its derivatives and, accordingly, the derivatives are marked-to-market each quarter with fair value gains and losses recognized currently as other income on the statement of operations.The related cash flow impact of the derivative activities are reflected as cash flows from operating activities on the statement of cash flows.See Note4.“Derivative Instruments,” for more information. Impairment of Long-Lived Assets The Fund reviews the value of its oil and gas properties whenever management determines that events and circumstances indicate that the recorded carrying value of properties may not be recoverable. Impairments of producing properties are determined by comparing future net undiscounted cash flows to the net book value at the time of the review.If the net book value exceeds the future net undiscounted cash flows, the carrying value of the property is written down to fair value, which is determined using net discounted future cash flows from the producing property. The Fund provides for impairments on unproved properties when it determines that the property will not be developed or a permanent impairment in value has occurred.The fair value determinations require considerable judgment and are sensitive to change.Different pricing assumptions, reserve estimates or discount rates could result in a different calculated impairment. Given the volatility of oil and natural gas prices, it is reasonably possible that the Fund’s estimate of discounted future net cash flows from proved oil and natural gas reserves could change in the near term.If oil and natural gas prices decline significantly, even if only for a short period of time, it is possible that write-downs of oil and gas properties could occur. Depletion and Amortization Depletion and amortization of the cost of proved oil and gas properties are calculated using the units-of-production method.Proved developed reserves are used as the base for depleting capitalized costs associated with successful exploratory well costs.The sum of proved developed and proved undeveloped reserves is used as the base for depleting or amortizing leasehold acquisition costs, the costs to acquire proved properties and platform and pipeline costs. Income Taxes No provision is made for income taxes in the financial statements.The Fund is a limited liability company, and as such, the Fund’s income or loss is passed through and included in the tax returns of the Fund’s shareholders. Income and Expense Allocation Profits and losses are allocated 85% to shareholders in proportion to their relative capital contributions and 15% to the Manager, except for interest income and certain expenses such as dry-hole costs, trust fees, depletion and amortization, which are allocated 99% to shareholders and 1% to the Manager. 6 Table of Contents 3.Recent Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance on improving disclosures about fair value measurements. This guidance has new requirements for disclosures related to recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair-value measurements and information on purchases, sales, issuances, and settlements in a rollforward reconciliation of Level 3 fair-value measurements. This guidance was effective beginning January 1, 2010. The Level 3 reconciliation disclosures are effective for fiscal years beginning after December 15, 2010, which will be effective for the Fund’s financial statements for the year ending December 31, 2011. The adoption of the guidance is not expected to have a material impact. 4.Derivative Instruments The Fund periodically enters into derivative contracts relating to its oil or gas production. In January 2011, the Fund entered into two eight-month derivative contracts for put options relating to the pricing of gas for a portion of its anticipated production.During the second quarter 2011, the Fund entered into three twelve-month derivative contracts for put options relating to the pricing of oil for a portion of its anticipated production.The use of such derivative instruments limits the downside risk of adverse price movements.Currently, the Fund has elected not to use hedge accounting for its derivatives and consequently, the derivatives are marked-to-market each quarter with fair value gains and losses recognized as other income on the statement of operations.The estimated fair value of these contracts is based upon various factors, including reported prices on the New York Mercantile Exchange (“NYMEX”) and the Intercontinental Exchange (“ICE”), volatility, and the time value of options.See Note8. “Fair Value Measurements.”The Fund has exposure to credit risk to the extent the derivative instrument counterparty is unable to satisfy its settlement commitment.The Fund actively monitors the creditworthiness of each counterparty and assesses the impact, if any, on its derivative positions. Derivative instruments are carried at their fair value on the balance sheet within “Other current assets”.The derivative contracts relating to gas pricing are settled based upon reported prices on NYMEX.The derivative contracts relating to oil pricing are settled based upon averaged reported prices on ICE.The Fund recognizes all unrealized and realized gains and losses related to these contracts on a mark-to-market basis in the statement of operations under the caption “Other (loss) income.”Settlements of derivative contracts are reflected in operating activities on the statement of cash flows. At June 30, 2011, the Fund had outstanding derivative contracts with respect to its future production of oil and gas that are not designated for hedge accounting as detailed in the following tables. Production Period Type of Contract Volume in mmbtus NYMEX Contract Price per mmbtu Estimated Fair Value Asset (in thousands) July 1, 2011 - October 31, 2011 Put Options $ $
